Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Independent claim 1 recites “Prism Gauge” where as claims 8 and 15 do not.  Claims 8 and 15 recite the functions of the “prism gauge” preformed independently form the “prism gauge” which clearly indicates that the “prism gauge” is not a required tool.  Other tools such as grass ruler height, grass gauge, turf gauge, grass gauge comb, and such can be used in place of the “prism gauge”.  Nevertheless, “prism gauge” in claim 1 has been fully addressed.

  
Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda US 20190313576 in view of Kriesel US 20040032974.

Regarding claim 1, Haneda teaches a method of calibrating a machine for mowing vegetation (Haneda Fig. 1), comprising: 

establishing a wireless communication link with a remote server device; (Haneda para 36-37; garden managing system 200 can transmit and receive information to and from each other via a communication network 10. mobile communication network)

transmitting image data indicative of the captured image to the remote server device; (Haneda Fig.2 and para 42; Lawn mower 230 may collect information about the garden 30 while it is travelling or working, and transmit the information to the managing server 210.)

receiving, in response to the transmitting image data, quality data indicative of a quality of cut measurement for the image of the vegetation; and generating output data representing the quality of cut measurement for display of the quality of cut measurement on a graphical display unit of an electronic device. (Haneda Fig.3 and para 47-51; To cut lawn grasses (which may be sometimes referred to as lawn mowing) may be one example of a work of the lawn mower 230, and lawn grasses may be one example of a work target of the lawn mower 230. Lawn grasses may be one example of plants growing in the garden 30; The information about the garden 30 may be information about the state of lawn grasses; close-up image-capturing of lawn grasses cut by the lawn mower 230 becomes possible; The lawn mower 230 may execute various types of judgment processes based on an image of lawn grasses captured by an image-capturing device. For example, the lawn mower 230 judges the state of the lawn mower 230 based on an image of lawn grasses captured by the image-capturing device. The lawn mower 230 may control at least either travel or work of the lawn mower 230 based on an image of lawn grasses captured by the image-capturing device; The image analyzing section 320 may be one example of an image acquiring section, positional information acquiring section, judging section, form recognizing section, deciding section or control parameter deciding section. The image analyzing section 320 analyzes the above-mentioned image data, and generates at least either (i) various types of parameters about the lawn mower [i.e. cut lawn grasses] 230 or garden [vegetation i.e. mover grass cut] 30, or (ii) various types of map information about the garden 30. Examples of the map information may include a geographical distribution of various types of parameters in the garden 30, a vegetation distribution in the garden 30, and the like.)

Regarding capturing an image of vegetation within a display field of a prism gauge, the prism gauge configured to optically impose a measurement scale adjacent the image of the vegetation within the display field [it is noted that vegetation is used to calibrate the device as such vegetation can be any object i.e. cow. Para 41 the cow’s height is referred to as objects height. para 41 object height]. Kriesel teaches Fig.24 and para 37; measurement orthogonal to the camera axis is obtained by calibration of a dimension on the recorded camera image) Also Fig.24 #118 if a prism as light reflects at an angle and #118 has a gauge #120 scale i.e. prism gauge. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Haneda in view of Kriesel for the purpose of measurements of object height. It is further noted that a ‘prism gauge’ is used on grass or lawn to detect the height of the grass and works in the exact same way as the system shown in Kriesel Fig.15 regardless of size or height MPEP 2144.04 such that the claimed invention as a whole would have been obvious. 


Regarding claim 2, Haneda and Kriesel teach all of the limitations of claim 1 and further teaches, further comprising receiving adjustment data, in response to transmitting the image data, the adjustment data identifying a mechanical parameter associated with the machine for mowing vegetation and a revised value for the mechanical parameter. (Haneda Fig. 1 #110, 120, 130; Fig.2-3 and para 36-39; The managing server 210 may control operation of at least one of the monitoring camera 220, the lawn mower 230, 40 and 139)

Regarding claim 3, Haneda and Kriesel teach all of the limitations of claim 2 and further teaches, further comprising communicatively coupling to an electronic control unit of the machine for mowing vegetation and updating a data field of the electronic control unit corresponding to the mechanical parameter to the revised value for the mechanical parameter. (Haneda Fig.3 and para 47-51; The image analyzing section 320 may be one example of an image acquiring section, positional information acquiring section, judging section, form recognizing section, deciding section or control parameter deciding section. The image analyzing section 320 analyzes the above-mentioned image data, and generates at least either (i) various types of parameters about the lawn mower 230 or garden 30, or (ii) various types of map information about the garden 30. Examples of the map information may include a geographical distribution of various types of parameters in the garden 30, a vegetation distribution in the garden 30, and the like.)

Regarding claim 5, Haneda and Kriesel teach all of the limitations of claim 2 and further teaches, further comprising generating second output data representing the revised value for the mechanical parameter for display of the revised value on the graphical display unit of the electronic device. (Haneda Fig.1 #20 and para 67; if the state parameter indicates that maintenance of or a check on a blade is necessary, the instruction generating section 330 generates an instruction for displaying, on the user interface of the lawn mower 230, a message indicating that maintenance of or a check on the blade is recommended. )

Regarding claim 6, Haneda and Kriesel teach all of the limitations of claim 2 and further teaches, further comprising: acquiring at least one of: machine setup data indicative of a frequency of clip, rear roller position or bedknife position of the machine, or characteristic data of the vegetation or of the machine as an input to the electronic device; and submitting the machine setup data or characteristic data to the remote server device in conjunction with the image data, wherein the adjustment data is determined from the quality of cut measurement and the machine setup data or characteristic data. (Haneda Fig.1 #20 and para 67; if the state parameter indicates that maintenance of or a check on a blade is necessary, the instruction generating section 330 generates an instruction for displaying, on the user interface of the lawn mower 230, a message indicating that maintenance of or a check on the blade is recommended.)

Regarding claim 7, Haneda and Kriesel teach all of the limitations of claim 6 and further teaches, wherein: the characteristic data includes vegetation type data, height of cut data, moisture content data or a combination of the foregoing; and the adjustment data including an adjustment to the frequency of clip of the machine or to a cassette reel speed of the machine. (Haneda Fig.1 #20 and para 67; if the state parameter indicates that maintenance of or a check on a blade is necessary, the instruction generating section 330 generates an instruction for displaying, on the user interface of the lawn mower 230, a message indicating that maintenance [height adjustment] of or a check on the blade is recommended.)

Claim 8 is rejected using the same rejections as made to claim 1. It is noted that the environment data pertaining to the vegetation or a climate affecting the vegetation; is cut measurement of the image of the vegetation is the environment data pertaining to the vegetation after the vegetation is cut. 

Claim 9 is rejected using the same rejections as made to claim 2. i.e. revised value is second mechanical parameter.

Regarding claim 10, claim 10 is rejected using the same rejections as made to claim 2. 
Regarding claim 11, claim 11 is rejected using the same rejections as made to claim 2. 

Regarding claim 12, Haneda and Kriesel teach all of the limitations of claim 8 and further teaches, wherein the operations further comprise receiving stored quality-of-cut data in conjunction with the quality-of-cut determination for comparison of the quality-of-cut determination with the stored quality-of-cut data. (Haneda Para 72; the learning processing section 410 constructs a learning model utilizing learning data stored in the information storage section 322. The learning processing section 410 may store the constructed learning model in the information storage section 322. Thereby, the lawn recognizing section 430 or judgment processing section [quality-of -cut] 440 can execute an image recognition process utilizing the learning model constructed by the learning processing section 410.)

Regarding claim 13, Haneda and Kriesel teach all of the limitations of claim 12 and further teaches, wherein the stored quality-of-cut data delineates quality- of-cut determinations as a function of a parameter selected from a group consisting of: time, environmental condition, type of vegetation, season of the year, time of day, and a suitable combination of the foregoing. (Haneda Para 34-35, The control parameter deciding section 130 may transmit a decided control parameter to the work machine 102. The control parameter deciding section 130 may transmit, to the work machine 102 and in association with each other, a control parameter and positional information indicating a position at which the control parameter is applied. Upon receiving a control parameter from the control device 100, the work machine 102 operates in accordance with the control parameter. Thereby, at least either the work quality or work efficiency of the work machine 102 can be improved. For example, if the work target 104 is lawn grasses [type of vegetation, environment data], and the work machine 102 is a lawn mower, the travel speed of the work machine 102 can be adjusted, the work strength of the work machine 102 can be adjusted, and so on corresponding to the position of the work machine 102 and the density of lawn grasses [environment data] at the position. [environment data])

Regarding claim 14, Haneda and Kriesel teach all of the limitations of claim 8 and further teaches, further comprising a second communication interface configured to communicatively couple the mobile device to a measurement device configured to generate the environment data pertaining to the vegetation or a climate affecting the vegetation, wherein the mobile device acquires the environment data from the measurement device by way of the second communication interface. (Haneda Para 34-35, The control parameter deciding section 130 may transmit a decided control parameter to the work machine 102. The control parameter deciding section 130 may transmit, to the work machine 102 and in association with each other, a control parameter and positional information indicating a position at which the control parameter is applied. Upon receiving a control parameter from the control device 100, the work machine 102 operates in accordance with the control parameter. Thereby, at least either the work quality or work efficiency of the work machine 102 can be improved. For example, if the work target 104 is lawn grasses [environment data], and the work machine 102 is a lawn mower, the travel speed of the work machine 102 can be adjusted, the work strength of the work machine 102 can be adjusted, and so on corresponding to the position of the work machine 102 and the density of lawn grasses [environment data] at the position. [environment data])

Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 1. 

Regarding claim 16, Haneda and Kriesel teach all of the limitations of claim 15 and further teaches, further comprising: receiving, in conjunction with the response data, adjustment data for modifying a mechanical parameter of the power equipment; adjusting the mechanical parameter of the power equipment consistent with the adjustment data; capturing additional image data of additional vegetation cut by the power equipment in response to adjusting the mechanical parameter of the power equipment; transmitting the additional image data to the remote device; and receiving further response data indicative of a further quality-of-cut analysis result for the additional vegetation but by the power equipment in response to adjusting the mechanical parameter of the power equipment. (Haneda para 34-35; The control parameter deciding section 130 may transmit a decided control parameter to the work machine 102. The control parameter deciding section 130 may transmit, to the work machine 102 and in association with each other, a control parameter and positional information indicating a position at which the control parameter is applied; Upon receiving a control parameter from the control device 100, the work machine 102 operates in accordance with the control parameter. Thereby, at least either the work quality or work efficiency of the work machine 102 can be improved. For example, if the work target 104 is lawn grasses, and the work machine 102 is a lawn mower, the travel speed of the work machine 102 can be adjusted, the work strength of the work machine 102 can be adjusted, and so on corresponding to the position of the work machine 102 and the density of lawn grasses at the position.)

Regarding claim 17, Haneda and Kriesel teach all of the limitations of claim 15 and further teaches, further comprising receiving the response data in conjunction with historical data, the historical data including multiple prior quality-of-cut analysis results pertaining to the vegetation, or pertaining to the power equipment. (Haneda para 72-74; the learning processing section 410 constructs a learning model utilizing learning data stored in the information storage section 322. The learning processing section 410 may store the constructed learning [historical data] model in the information storage section 322. Thereby, the lawn recognizing section 430 or judgment processing section [quality of cut] 440 can execute an image recognition process utilizing the learning model constructed by the learning processing section 410.)

Regarding claim 18, Haneda and Kriesel teach all of the limitations of claim 17 and further teaches, further comprising generating comparative data indicative of a contrast between the quality-of-cut analysis result and the multiple prior quality-of-cut analysis results. (Haneda para 93, Examples of the state of lawn grasses may include the cut state of lawn grasses, the growth state of lawn grasses and the like. The cut state of lawn grasses may be the state of cut surfaces. Examples of the growth state of lawn grasses may include the type of lawn grasses, the density of lawn grasses, whether the growth is good or bad, sufficiency or insufficiency of lawn mowing, sufficiency or insufficiency of water, sufficiency or insufficiency of nutriment and the like. Also para 98, the lawn state judging section 442 may analyze image data of lawn grasses present in a region that the lawn mower 230 passed through [multiple prior quality of cut analysis], and recognize a feature of cut portions.)

Regarding claim 19, Haneda and Kriesel teach all of the limitations of claim 15 and further teaches, further comprising communicatively coupling to a control device of the power equipment and obtaining current settings data for adjustable mechanical parameters of the power equipment, and transmitting the current settings data in conjunction with the image data and the data indicative of the environmental condition to the remote device. (Haneda para 99-100, the lawn state judging section 442 may acquire, from the lawn mower 230, information about an electric current value of a motor to rotate a blade. The lawn state judging section 442 may recognize a feature of lawn grasses based on an electric current value of a motor to rotate a blade. If the lawn mower 230 cuts a hard material, an electric current value of a motor to rotate a blade increases. The lawn state judging section 442 may receive [and transmit], from the lawn recognizing section 430, image data of an image to be a target of analysis. The lawn state judging section 442 may acquire, from the position calculating section 420 or lawn recognizing section 430, positional information indicating a position where an image of lawn grasses was captured or a position of lawn grasses (which may be sometimes referred to as lawn grass positional information).)

Regarding claim 20, Haneda and Kriesel teach all of the limitations of claim 19 and further teaches, wherein receiving the response data further comprises receiving adjustment data for adjustment of one of the adjustable mechanical parameters of the power equipment or an additional mechanical parameter of the power equipment, the adjustment data configured to improve the quality-of-cut analysis result for the vegetation, the environment condition and for the current settings data of the power equipment. (Haneda para 99-100, the lawn state judging section 442 may acquire, from the lawn mower 230, information about an electric current value of a motor to rotate a blade. The lawn state judging section 442 may recognize a feature of lawn grasses based on an electric current value of a motor to rotate a blade. If the lawn mower 230 cuts a hard material, an electric current value of a motor to rotate a blade increases. The lawn state judging section 442 may receive [and transmit], from the lawn recognizing section 430, image data of an image to be a target of analysis. The lawn state judging section 442 may acquire, from the position calculating section 420 or lawn recognizing section 430, positional information indicating a position where an image of lawn grasses was captured or a position of lawn grasses (which may be sometimes referred to as lawn grass positional information).)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda and Kriesel in view of Godil US 11,280,872.

Regarding claim 4, Haneda and Kriesel teach all of the limitations of claim 3 and further teaches, wherein the electronic device is a mobile phone, the mobile phone removably mounted (Kriesel Fig.9 #26 and Fig.12 #64 removable mounted) to the display field of the prism gauge (Kriesel Fig12 #72) and comprising: 

a camera module for capturing the image; ((Kriesel Fgi.12 #64)

a wireless communication module for establishing the wireless communication link, transmitting the image data and receiving the quality data; (Kriesel para 107; Wireless link computer)

a processor for generating the output data and displaying the output data at the graphical display unit; and (Kriesel Fig.9 #62 computer)

a wired communication interface or a second wireless communication interface for communicatively coupling the electronic device to the electronic control unit of the machine for updating the data field to the revised value for the mechanical parameter. (Kriesel Fig.9 connection wires)
Regarding mobile phone removable mounted in the display field of the prism gauge Godil teaches Col.22 line 66; smart phone has a receiver mounted Also Fig.2 shows prism in the field of view of the camera and Fig.3 shows that the prism has a gauge.  Godil Col. 20, line 66 rectangular prism. 
 Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Haneda and Kriese in view of Godil for the purpose of systems make use of a video image [i.e. grasser lawn] of the user's environment that is captured and identify real-world objects using known object recognition algorithms such that the claimed invention as a whole would have been obvious. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

// https://www.youtube.com/watch?v=Fl6heSoLuB8
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664